DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoheisel (US 2003/0002626 A1) in view of Shi (US 2012/0328072 A1), Uehara (US 2011/0096894 A1) and Tachibana (US 2006/0256921 A1).



Regarding claims 1, 12 and 20, Hoheisel discloses a hybrid imaging system (Figs.1 and 2), including:
a) an arcuate gantry 2;
b) one or more x-ray generation assemblies 4;
c) a first detector assembly 7 for 2D imaging of a patient;
d) a second detector assembly 5 for CT imaging of the patient; and
e) an internal drive mechanism for rotating the arcuate gantry 2 around the patient (direction A, Fig.1); where
f) the second detector assembly 5 is permanently fixed with respect to a detection region of the gantry 2; and
g) the first detector assembly 7 is configured to be retractably deployable over the second detector assembly 5 by translating in an arcuate path along an arcuate inner surface of the arcuate gantry 2 (Fig.1).

Further regarding claims 1, 12 and 20, Hoheisel does not specifically disclose a C-arm.  Hoheisel discloses a full ring gantry.
Shi teaches the practice of providing a full ring gantry CT system with two individually selectable detector assemblies (multi-row CT detector 38 and flat panel detector 40) to allow multimodal x-ray diagnostic imaging.  Shi further teaches that the teachings of the invention are equally suited to C-arm arrangements (par.0021).
Uehara teaches an example of a C-arm hybrid imaging system (Figs.2 and 3) having a C-arm 13 and an internal drive mechanism for rotating the C-arm 13 around a patient P (direction D1), where the C-arm 13 has a first end including at least one x-ray generation assembly 15 and the second end includes two selectable flat panel detector assemblies 171 and 173 for providing the added flexibility of different imaging modalities while maintaining the convenience associated with C-arm imaging systems.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Hoheisel to use a C-arm in lieu of a full ring gantry, as suggested by Shi and taught by Uehara, in order to take advantage of the convenience of a C-arm while maintaining the ability to perform multiple imaging modalities.

Further regarding claims 1, 12 and 20, Hoheisel does not specifically disclose a hybrid collimator having a movable rail element that includes at least one aperture for 2D imaging and at least one aperture for CT imaging where movement of the rail element moves the apertures to enable selective switching back and forth between 2D and CT exposure modes.
Tachibana teaches the practice of providing a hybrid collimator (Fig.17(b)) for an x-ray generation assembly 9 that has a movable rail element 12 that includes at least one aperture 12b for 2D imaging and at least one aperture 12a for CT imaging where movement of the rail element 12 moves the apertures to enable selective switching back and forth between 2D and CT exposure modes.  In this fashion, the hybrid collimator readily conforms the x-ray beam to the different detector geometries 14a and 14b for each imaging mode (par.0134).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Hoheisel to have a hybrid collimator with a movable rail element that moves to enable selective switching between at least one aperture for 2D imaging and at least one aperture for CT imaging, as taught by Tachibana, in order to quickly and accurately switch between modes and ensure optimal beam shaping with respect to the corresponding detector.
With respect to claims 2 and 13, the prior art combination of Hoheisel, Shi and Uehara results in the C-arm 13 being translated along an arcuate path D1 (Fig.2 of Uehara; also see Hoheisel, Fig.1, arrow B).

With respect to claims 3 and 14, Hoheisel further discloses that the first detector assembly 7 is a flat panel detector assembly.

With respect to claims 4 and 15, Hoheisel further discloses that the first detector assembly 7 is configured for fluoroscopic imaging of the patient (par.0004).

With respect to claims 5 and 16, Hoheisel further discloses that the second detector assembly 5 is an arcuate detector assembly (Fig.1).

With respect to claims 6 and 17, Hoheisel does not specifically disclose that the second detector assembly includes multiple rows.  However, the skilled artisan readily appreciates the fact that dual- or multi-slice CT detectors are common in the art for such advantages as increasing the pitch of the helical scan in order to image the patient more quickly, increasing throughput and decreasing blurring from any patient motion during the scan.
Shi teaches the general practice of providing a multi-slice CT imaging detector 38.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Hoheisel to have the second detector assembly 5 have a plurality of detector rows in an array, as known in the art and taught by Shi, in order to improve the efficiency and accuracy of image acquisition.
With respect to claims 7 and 18, Hoheisel does not specifically disclose that the second detector assembly 5 defines a detection width of greater than 3cm.
However, the skilled artisan readily appreciates the fact that dual- or multi-slice CT detectors are common in the art for such advantages as increasing the pitch of the helical scan in order to image the patient more quickly, increasing throughput and decreasing blurring from any patient motion during the scan, subject to cost and availability.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Hoheisel to have the second detector assembly 5 be a multi-slice CT detector with a detection width greater than 3cm in order to improve the efficiency and accuracy of image acquisition, as recognized by the skilled artisan.

With respect to claims 8 and 19, Uehara further teaches that the C-arm 13 has a detection region at a first end and an x-ray generation region at the second end, such that the one or more x-ray generation assemblies 15 are located at the second end and the selection of the imaging mode enables at least one of the corresponding detector assemblies 171 and 173 to be located at the first end (Fig.2).  This ensures that the x-ray source and detector remain 180 degrees opposed from one other around the patient.  Otherwise, none of the inventions disclosed in Hoheisel, Shi or Uehara would function.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Hoheisel to have the x-ray generation assembly 4 at the second end of a C-arm and have the selected x-ray detector assembly 5, 7 located at the first end of the C-arm, as taught by Uehara, in order to maintain the necessary 180 degree separation as required to perform either x-ray fluoroscopy or x-ray CT imaging.
With respect to claim 9, the prior art combination of Hoheisel, Shi and Uehara results in the first detector assembly 7 of Hoheisel rotates, pivots, swings, translates sideways or otherwise moves relative to the C-arm between retracted and deployed positions (arrows B and C in Figs.1 and 2, respectively).

With respect to claims 10 and 11, Hoheisel does not specifically disclose an omni-drive system or an internal drive mechanism for enabling wobulation (as defined in parent application 16/792360 in the Final Rejection mailed 11/19/2020, p.9).
Uehara further teaches an internal drive mechanism to provide for wobulation, or an omni-drive system, taking advantage of the additional degrees of freedom available to C-arm systems (Fig.6) as opposed to the closed gantry of Hoheisel.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Hoheisel to have an omni-drive mechanism or an internal drive mechanism capable of wobulation, as taught by Uehara, in order to enable additional imaging capabilities due to the available degrees of freedom afforded by a C-arm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US and Korean patent documents to Choi teach a similar invention; however, the references are not available as prior art; and the remaining cited art teaches similar hybrid collimators for shaping the x-ray beam to conform to a selected detector and/or imaging mode.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884



/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884